Citation Nr: 0017109	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cough and 
pulmonary/respiratory symptoms, claimed as a manifestation of 
an undiagnosed illness.

2.  Entitlement to service connection for skin rashes, 
claimed as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as 
a manifestation of an 
undiagnosed illness.

4.  Entitlement to service connection for hair loss, claimed 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1993, including active duty in the Southwest Asia 
during the Persian Gulf War.

A Notice of Disagreement filed in May 1995 initiated this 
appeal, in which the veteran took issue with RO rating 
decision rendered in February 1995 (with notification thereof 
sent to the veteran in March 1995).  In pertinent part, this 
rating decision denied the veteran's claims for service 
connection for skin rash, cough, fatigue, and hair loss all 
claimed as manifestations of chronic disability due to 
undiagnosed illness.  A Statement of the Case (SOC) was 
issued in September 1995, and the veteran submitted his VA 
Form 9 in November 1995.  Supplemental SOCs were issued in 
November 1996, January 1998, June 1998, and November 1999.  

In July 1997, the Board remanded the issues on appeal for 
additional development.  After completing the requested 
development, the RO continued the denial of the claim; hence, 
the matter has been returned to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  The 
veteran's DD-214 indicates that decorations awarded included, 
in part, a Southwest Asia Service Medal with 3 Bronze Stars, 
a Kuwait Liberation Medal, and a Combat Action Ribbon.

2.  The veteran's claim for service connection for cough and 
pulmonary/respiratory symptoms, claimed as manifestations of 
an undiagnosed illness, is not plausible under the law, 
because his coughing and other pulmonary/respiratory symptoms 
have been attributed to various diagnoses, to include asthma, 
bronchitis, and sinusitis; there is also otherwise no nexus 
between any currently diagnosed disorder manifested by cough 
and pulmonary symptoms and the veteran's military service.

3.  The veteran's claim of service connection for skin rashes 
as a manifestation of an undiagnosed illness, is not 
plausible under the law, because his skin problems have been 
attributed to a fungus conditions, substantiated by a 
positive KOH tests, and diagnosed as tinea pedis, tinea 
crucia, and dermatophytosis; there is also otherwise no nexus 
between any currently diagnosed disorder manifested by skin 
rashes and the veteran's military service.

4.  The veteran has submitted some evidence that he currently 
has fatigue that may be related to an undiagnosed illness; 
the claim is plausible.

5.  The veteran has submitted some evidence that he currently 
has hair loss that may be related to an undiagnosed illness; 
the claim is plausible. 


CONCLUSIONS OF LAW

1. The claim of service connection for cough and 
pulmonary/respiratory symptoms, claimed as a manifestation of 
an undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.317 (1999).
 
2.  The claim of service connection for skin rashes, claimed 
as a manifestation of an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  The claim of entitlement to service connection for 
fatigue due to an undiagnosed illness is well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

4.  The claim of entitlement to service connection for hair 
loss due to an undiagnosed illness is well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On his August 1989 examination prior to entrance into 
service, the veteran's scalp, nose, sinuses, mouth, throat, 
lungs, and skin were all evaluated as normal.  On his report 
of medical history, the veteran checked "yes" to indicate a 
positive history of problems with sinusitis and trouble with 
the ear, nose, and throat.  The physician's notes indicated 
that the veteran had mild sinusitis occasionally.  Review of 
the service medical records revealed no complaints or 
findings that would indicate the veteran had inservice 
symptoms of coughing, pulmonary/respiratory symptoms, skin 
rashes, fatigue, or hair loss.  On his September 1993 
examination prior to separation from service, the veteran's 
scalp, nose, sinuses, mouth, throat, lungs, and skin were all 
evaluated as normal.   

In February 1994, the veteran submitted a claim for service 
connection for disorders including a chronic cough, skin 
rash, fatigue, and hair loss.  

In various statements submitted since February 1994, the 
veteran, his relatives, and his service representative have 
indicated that the veteran has had these symptoms since he 
served in Southeastern Asia during the Persian Gulf War 
(PGW).  He contends that he should be granted service 
connection for these symptoms on the basis that they are all 
due to an undiagnosed illness related to his service in the 
PGW. 

The trail of medical evidence pertaining to the veteran's 
coughing or pulmonary/respiratory symptoms begins with a 
January 1994 record noting complaints of a deep cough.  Chest 
X-rays at that time showed that the veteran's lung fields 
were clear.  Chronic bronchitis was reported on a February 
1994 record.  Chest X-rays at that time where normal and the 
impression was no pulmonary disease.  An April 1994 record 
included complaints of chest pain, a persistent non-
productive cough, and a low-grade temperature.  On VA 
examination in May 1994, it was noted that the veteran 
claimed to have been in smoke from oil fires for the entire 
time (four months) that he was stationed in Saudi Arabia.  
Complaints included chest pain and coughing when taking a 
deep breath.  X-rays of the paranasal sinuses revealed no 
significant pathological findings and slight hypertrophy of 
the nasal turbinates noted.  A pulmonary function test (PFT) 
showed mild obstruction and indicated that the veteran's 
understanding and cooperation were fair.  Physical 
examination revealed tenderness noted bilaterally over the 
maxillary sinuses and respiration normal.  The diagnosis was 
tracheal bronchitis with chronic cough with mild COPD.  
Subsequent medical records showed similar findings including: 
chronic cough worse at night (February 1995 outpatient 
treatment record); shortness of breath (March 1995 PGW 
testing); asthma-like symptoms (March 1995); periodic 
episodes of sinus congestion assessed as chronic cough and 
nasal congestion (May 1995); complaints of breathing problems 
(May 1995 PGW screening); asthmatic bronchitis (October 
1995); complaints of coughing and shortness of breath at 
night (February 1996); and complaints of dyspnea and cough 
since deployment in 1991, PFT findings showing mild 
obstruction which improved to normal with bronchodilator, and 
an assessment of asthma (April 1996). 

The first post service medical record to show a skin problem 
was a January 1994 record that noted complaints of a rash 
since 1991.  The provisional diagnosis was rash, etiology 
undetermined.  On a February 1994 record, findings included a 
rash in the inguinal area, and the impression was tinea 
cruris.  On VA examination in May 1994, it was noted that the 
veteran had reported subjective complaints of skin rash after 
coming back from Saudi Arabia.  He evidently had treatment 
for a skin rash, described as brownish spots, and located in 
the jock area and around the hips.  Physical examination 
revealed one small spot of dermatitis on the upper medial 
left thigh, that was found to be slightly erythematous and 
one centimeter in diameter.  The diagnosis was dermatitis.  A 
June 1994 record showed complaints of a persistent rash for 
the past two years.  The provisional diagnosis was rash, 
etiology unknown.  Medical records from January and February 
1995 showed recurrent skin rash in different parts of body 
diagnosed as dermatitis and tinea pedis.  On the May 1995 PGW 
screening report, skin rashes were noted.  On an August 1995 
report, the veteran's skin problems were diagnosed as 
Corynebacterium minutissimus, athlete's foot.  An October 
1995 record noted a diagnosis of tinea pedis with a fungal 
component.

With regard to the veteran's complaints of fatigue, the 
earliest pertinent post-service medical record was a January 
1994 outpatient treatment record noting complaints of 
insomnia.  Complaints of nightmares, sleeping disorder, and 
malaise were reported in April 1994.  The diagnosis at that 
time included personality disorder.  On VA examination in May 
1994, it was noted that the veteran was claiming to be very 
tirade since his Saudi Arabia experience.  He noted that he 
stayed tirade and sleepy all day and indicated that this may 
be due to the fact that he could not sleep at night.  The 
veteran went on to state that he was having problems 
sleeping, and that his dreams awakened him.  The diagnosis 
included history of insomnia.  A February record noted 
ongoing complaints of fatigue and an inability to sleep well.  
Insomnia was the assessment in May 1995.  Fatigue and sleep 
disturbances were noted on the veteran's May 1995 PGW 
screening report.  On a March 1996 PTSD testing report, it 
was noted that the veteran had nightly nightmares that caused 
him to awaken and made it difficult to return to sleep.  
According to the examiner, the veteran reported that he had 
difficulty on the job because he often felt sleepy secondary 
to a lack of sleep at night.  

The first medical evidence regarding hair loss was shown on 
the veteran's May 1995 PGW screening report. 

With the above information on file, the Board, in July 1997, 
decided that it was necessary to remand the veteran's case 
for additional evidence.  On remand, the Board requested that 
the RO provide the veteran with VA dermatological, pulmonary, 
and psychiatric examinations.  On examination, the physicians 
were specifically tasked to render a diagnosis for any 
symptoms of a cough or pulmonary/respiratory symptoms, skin 
rashes, fatigue, or hair loss.  In addition, the physician 
performing the psychiatric examination was asked to indicate 
whether the veteran's fatigue was related to his service-
connected PTSD. 

Private records from the Wesley Long Community hospital 
dating from April through September 1997 pertain largely to 
symptoms of an intestinal problem.  A pertinent note on a 
September 1998 X-ray report indicated that the veteran's 
lungs were clear. 

On VA respiratory examination in November 1997, a medical 
history indicated that a review of the medical records and 
history from the veteran revealed no evidence of his ever 
having had been examined for an asthmatic attack.  It was 
noted that apparently aerosol preparations were prescribed on 
the basis of his history for having paroxysm of cough, 
especially at night.  The examiner stated that the veteran 
reported shortness of breath for many years while in the 
service, which apparently was diagnosed as bronchitis.  The 
record showed that the veteran's diagnosis had changed to 
COPD.  The veteran reported being followed at the VAMC in 
Salisbury, where he was prescribed inhalers.  He reportedly 
last used his inhaler 22 hours ago for relief of mild cough.  
The veteran stated that he had paroxysm of cough that recur 
when he was near smoke, that he did not have a history 
suggestive of asthma, and that he has not required any 
medications for his pulmonary condition.  The veteran 
reported coughing up blood on two occasions, the last being 
two months ago.  He also claimed that he coughs up dark 
mucus.  Subjective complaints included dyspnea occurring 
after walking 200 feet on level ground or climbing two 
flights.  On physical examination, it was noted that the 
veteran had a symmetrical chest with excellent expansion and 
that his lungs today were entirely clear to P&A (percussion 
and auscultation).  The examination stated that the veteran 
had no inhaler treatment in over 22 hours, that he showed no 
evidence of spontaneous cough, dyspnea, and wheezing, and 
that there was no clubbing or cyanosis of the digits.  The 
diagnosis was history of chronic mild bronchitis without 
abnormal PFT or chest X-ray.  The findings on a November 1997 
VA report of chest X-rays included clear lungs.  The 
impression was normal chest.  The interpretation on a 
November 1997 VA pulmonary function test was that the testing 
was within normal limits.  In comments the interpreting 
physician reported some patient coughing. 

On the November 1997 VA examination of the skin, the veteran 
reported that he was stationed in Desert Storm and developed 
foot and groin rashes at that time.  It was also reported 
that the veteran was noticing a frontal hair loss.  On 
physical examination, findings included frontal hair loss on 
both sides, no scarring, alopecia seen.  Cracking and flaking 
was found on the plantar surface of the feet as well as 
between the toes.  A hyperpigmented rash was reported on both 
sides of the groin as well as some erythema around the macule 
area.  No satellite lesions were noted.  There was an 
erythematous macule noted on the dorsum of the penis that was 
3 mm by 5 mm, and non-indurated.  The diagnosis included 
frontal hair loss.  Also noted,  was that the skin on the 
veteran's feet was KOH positive under the microscope, that a 
fungal culture was performed on the feet, and that the groin 
was found to be clinically positive for fungus.

On the November 1997 VA mental disorders examination, it was 
reported that the veteran had PTSD and dysthymic disorder 
with symptoms including recurrent dreams, sleep disturbances, 
and lethargy.  On medical history, it was noted that the 
veteran reported that his symptoms were somewhat alleviated 
at present by medication including Paxil, but that his 
feelings of tiredness and fatigue have remained fairly 
constant and apparently unimproved by the medication.  The 
examining physician specifically indicated that it was his 
opinion that the currently available information did not 
indicate a direct connection between the veteran's complaints 
of fatigue and the PTSD.  Additionally, the examiner stated 
that in his opinion, the current information did not indicate 
some other obvious psychiatric etiology for the fatigue.      

Additional VA outpatient treatment records revealed: a 
diagnosis of asthma (May 1996); findings of disturbed sleep 
(June 1996); findings including dyspnea and chronic cough, 
insomnia, and a rash (November 1996); diagnoses of sinusitis 
and asthma (February 1997); diagnoses of tinea crucia and 
tinea pedis (September 1997); findings including no asthma 
exacerbations and no sinusitis and with diagnoses of tinea 
crucia and tinea pedis (November 1997); episodes of sleep 
walking (December 1997); a diagnosis of dermatophytosis 
(November 1998); 

VA outpatient treatment records from the Mental Hygiene 
Clinic (MHC) show that the veteran reported that he had night 
terrors and nightmares (January 1998), that his medication 
(Zyprexa) caused him to be drowsy (February 1998), that he 
had been sleeping poorly and had interrupted sleep since he 
ran out of Imipramine (April 1998), and that his night 
terrors had become less frequent than they were several 
months ago (May 1998).  The May 1998 record also noted that 
the veteran continued to take Imipramine for sleep and 
nocturnal enuresis. 

On an August 1998 VA examination for PTSD, it was noted that 
the veteran reported symptoms including sleep disorder, 
nightmares, and a continuation of his sleep impairment.  

II. Pertinent Legal Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. 

Upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  
38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms, which may be, manifestations of 
undiagnosed illness include, but are not limited to: 

(1)  fatigue 
(2)  signs or symptoms involving skin 
(3)  headache 
(4)  muscle pain 
(5)  joint pain 
(6)  neurologic signs or symptoms 
(7)  neuropsychological signs or symptoms 
(8)  signs or symptoms involving the respiratory system 
(upper or lower) 
(9)  sleep disturbances 
(10)  gastrointestinal signs or symptoms 
(11)  cardiovascular signs or symptoms 
(12)  abnormal weight loss 
(13)  menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia Theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

However, preliminary question to be answered with respect to 
each claim for service connection, is whether the claim is 
well grounded.  The United States Court of Appeals for 
Veterans Claims (formerly known as the Court of Veterans 
Appeals, prior to March 1, 1999) (hereinafter "Court") has 
held that any claimant for benefits administered by VA has 
the burden of submitting evidence sufficient to justify a 
belief that the claim is well grounded.  If that burden is 
met, then the Secretary of Veterans Affairs has the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C. § 5107(a); see Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  If that burden is not met, the 
statutory duty to assist does not attach.  Anderson v. Brown, 
9 Vet. App. 542, 546 (1996).  Indeed, if the claim is not 
well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to address the merits of a claim that is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, 
the threshold question in any case is whether the claimant 
has presented a claim that is well grounded.

Well-established case law mandates that, for a service-
connection claim to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Winters v. West, 12 Vet. App. 203, 
207-209 (1999) (en banc); Epps, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

In a recent precedent opinion, which the Board is bound to 
follow, the General Counsel of VA held that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 generally requires the submission of some 
evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type that would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.

III.  Analysis

Initially, the Board notes that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War; his DD-214 indicates that 
decorations awarded included, in part, a Southwest Asia 
Service Medal with 3 Bronze Stars, a Kuwait Liberation Medal, 
and a Combat Action Ribbon.  Hence, the pre-requisite for 
consideration of 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 
(and one of the elements of a well-grounded claim under those 
provisions) is met.  

As a further preliminary matter, the Board also notes that 
the recent VA examinations in these matters were all 
conducted in November 1997, prior to the issuance of 
guidelines for conducting disability examinations for Gulf 
War veterans, the Board.  See VBA All-Stations Letter 98-17 
(2/26/98, rescinded December 31, 1998, and Under Secretary of 
Health's Information Letter of April 28, 1998 (IL 10-98-010).  
Notwithstanding that fact, the Board finds that the 
examinations in this case (which include consideration of the 
veteran's reported and documented medical history, 
appropriate testing, clear clinical findings, and diagnoses) 
substantially comport with the relevant examination 
guidelines.  

The Board also notes that the veteran has had full 
opportunity, and has availed himself of the opportunity, to 
submit lay evidence in support of his claims. 

A.  	Service connection for cough and pulmonary symptoms
and for skin rashes

The veteran has asserted that he has cough and 
pulmonary/respiratory symptoms and skin rashes due to an 
undiagnosed illness as the result of his service in the 
Persian Gulf War.  While these problems were not noted during 
service, medical records show that the veteran sought 
treatment for his complaints of cough and 
pulmonary/respiratory symptoms and skin rashes as early as 
January 1994.

The Board notes that the evidence on file shows that the 
veteran has had a history of symptoms including coughing and 
skin rashes.  While the veteran's skin symptomatology appears 
to have persisted, medical records do not show the presence 
of ongoing cough or pulmonary/respiratory symptoms since 
February 1997, at which time the diagnoses included asthma 
and sinusitis.  As noted above, the VA respiratory 
examination and pulmonary function test in November 1997 
found no evidence of spontaneous coughing, and only a history 
of bronchitis.  The veteran has presented statements by 
himself and other lay persons as to alleged manifestations of 
undiagnosed illness, to wit, cough and pulmonary/respiratory 
symptoms and skin rashes.  

As noted above, the recent medical evidence raises a question 
as to Thus, the record raises as to whether the veteran 
currently suffers from any chronic disability manifested by 
cough and pulmonary/respiratory symptoms.  However, even 
assuming, based on the continuity of symptomatology alleged 
by the veteran and other laypersons in support of his claim, 
that the veteran suffers from the currently claimed 
disability, the claim is not well grounded pursuant to 
38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 and VAOPGCPREC 4-99.  
Significantly, however, the veteran's symptoms have been 
attributable to specific, diagnosed illness, primarily 
asthma, bronchitis, and sinusitis.  As the competent evidence 
does not establish a medical nexus between the veteran's 
symptoms and an undiagnosed illness, he cannot meet the 
criteria for service connection based on Persian Gulf War 
service under the applicable statute and regulation cited to 
above; hence, his claim for service connection for disability 
manifested by cough is not plausible.

The veteran's claim for service connection for skin rashes, 
claimed as a manifestation of an undiagnosed illness, is 
equally implausible.  The veteran's skin rashes also have 
been attributable to specific fungus conditions-primarily, 
tinea pedis, tinea crucia, and dermatophytosis-established 
by positive KOH testing.  

Upon the definitive diagnoses to account for the veteran 
claimed respiratory/pulmonary and skin symptoms, the 
applicability of the special provisions for Persian Gulf War 
benefits ceases.  The General Counsel has stated that 
"evidence of a nexus between the chronic disability and the 
undiagnosed illness is an essential element of a well-
grounded claim under section 1117."  See VAOPGCPREC 4-99, 
supra, at para. 12.  Moreover, the governing regulation 
clearly provides that compensation is payable only for 
chronic disability which, "by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (1999).

Furthermore, there is otherwise no competent evidence of a 
nexus between any currently diagnosed pulmonary/respiratory 
and skin conditions and the veteran's military service, to 
include his service in the Southwest Asia Theater of 
Operations. Indeed, as noted above, the veteran's service 
medical records are negative for any complaints or findings 
of pulmonary/respiratory symptoms or skin rashes, and there 
is no medical opinion establishing a nexus between any 
current disability manifested by the above complaints and the 
veteran's military service.  While the veteran (and other 
laypersons who have submitted statements in his behalf), none 
are shown to possess the medical training and expertise to 
offer probative evidence on the relationship between a 
current disability and any incident of service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

For the foregoing reasons, the veteran's claims for service 
connection for cough and pulmonary/respiratory symptoms and 
for skin rashes, claimed as manifestations of an undiagnosed 
illness, are not well grounded.  As such, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

While the RO has not specifically denied the claims as not 
well grounded, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis. See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

B.  Service connection for fatigue and for hair loss

Although the service medical records reveal no complaints or 
findings indicative of fatigue or hair loss during service, 
the veteran has asserted that he has fatigue and hair loss 
due to an undiagnosed illness as the result of his service in 
the Persian Gulf War. 

Considering the pertinent evidence in light of the applicable 
legal authority, cited to above, the Board finds that the 
veteran's claim for service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness is, 
at least, plausible.  The veteran has  complained of symptoms 
of fatigue since his return from his active duty in the 
Southwest Asia Theater during the Gulf War.  Fatigue has not 
been attributed to any known clinical diagnosis.  Moreover, 
while there may have been some speculation that the veteran's 
fatigue was due to symptoms of his PTSD, or to medications 
taken for that disorder, a VA physician specifically examined 
the veteran and found that the evidence as of November 1997 
did not indicate a direct connection between the veteran's 
complaints of fatigue and his PTSD, and that there was no 
other psychiatric etiology for the fatigue.  This constitutes 
at least some evidence suggesting a nexus between the 
veteran's symptoms of fatigue and an undiagnosed illness.  
Therefore, the veteran's claim for service connection for 
fatigue claimed as a manifestation of an undiagnosed illness 
is well grounded.

Likewise, the veteran's claim for service connection for hair 
loss, claimed as a manifestation of chronic disability 
resulting from an undiagnosed illness is well grounded.  The 
veteran has submitted medical evidence of a nexus (the 
November 1997 VA dermatologic examination report in which the 
impression included "frontal hair loss"), which suggests a 
relationship between the veteran's symptoms of hair loss 
(which was also objectively noted during the examination) and 
a condition for which the VA examiner did not ascribe a known 
clinical diagnosis.  This examination report, then, 
constitutes at least some evidence suggesting a nexus between 
the veteran's symptoms of hair loss and an undiagnosed 
illness.   No other etiology is noted in medical records on 
file.  Therefore, the veteran's claim for service connection 
for hair loss claimed as a manifestation of an undiagnosed 
illness is well grounded.


ORDER

The claim for service connection for cough and 
pulmonary/respiratory symptoms, claimed as manifestations of 
an undiagnosed illness, is denied as not well grounded.

The claim for service connection for skin rashes, claimed as 
a manifestation of an undiagnosed illness, is denied as not 
well grounded.

The claim for service connection for fatigue, claimed as a 
manifestation of an undiagnosed illness, is well grounded; to 
this extent, the appeal is granted.

The claim for service connection for hair loss, claimed as a 
manifestation of an undiagnosed illness, is well grounded.; 
to this extent, the appeal is granted.


REMAND

As reported above, the veteran essentially contends that he 
is entitled to service connection for fatigue and hair loss 
as chronic disabilities resulting from an undiagnosed 
illness.  The Board finds that additional development is 
necessary in relation to these well-grounded claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As stated in the introduction, the veteran has been diagnosed 
with PTSD.  While this disease is characterized by 
symptomatology including fatigue, the medical evidence on 
file at the time of the November 1997 VA psychiatric 
examination led to the medical finding that the veteran's 
fatigue was not due to his service-connected psychiatric 
disorder.  The Board notes, however, that since November 1997  
additional medical evidence has been submitted which tends to 
indicate that the symptoms of the veteran's service-connected 
PTSD may have some connection with his fatigue.  Noted in 
this regard are VA records documenting complaints and 
findings including: episodes of sleep walking (December 
1997); night terrors and nightmares (January 1998), 
drowsiness due to medication (February 1998), poor and 
interrupted sleep since running out of Imipramine (April 
1998), and that the veteran continued to take Imipramine for 
sleep and nocturnal enuresis (May 1998).  Additionally, on 
his August 1998 VA examination for PTSD, the veteran reported 
that his symptoms included sleep disorder, nightmares, and a 
continuation of his sleep impairment.  Based on this 
evidence, the veteran should be scheduled for a new 
psychiatric examination to determine whether it is at least 
as likely as not that the fatigue is the result of PTSD or 
some other known clinical psychiatric diagnosis.

Additionally, the Board notes that the veteran has never 
undergone a general medical examination to determine whether 
it is at least as likely as not that the fatigue is the 
result of some other known clinical diagnosis.  As such, the 
veteran should be scheduled for a general medical 
examination, as well.

Turning to the issue of hair loss, the Board notes that the 
November 1997 VA report of examination of the skin did not 
include any statement indicating the etiology of the 
veteran's hair loss.  The examiner failed to indicate whether 
it could be determined that the frontal hair loss was related 
to a skin disorder, or whether it was the result of male 
pattern baldness, or whether it was at all possible to even 
determine the etiology of the hair loss.  Because of the 
examiner's silence with regard to the cause of the veteran's 
hair loss, during his new general medical examination, the 
examiner should provide a medical opinion as to whether or 
not it is at least as likely as not that the hair loss is the 
result of some other known clinical diagnosis.    

The most recent treatment records concerning the veteran were 
associated with the claims file in December 1998.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data relating to treatment of the 
veteran since December 1998 should also be acquired and 
reviewed. 

In view of the foregoing, the matters remaining on appeal 
hereby REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from the VA 
Medical Center in Durham, North Carolina, 
and all other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly noted in the claims file.

2.  After all pertinent records requested 
are associated with the claims file, the 
veteran should be afforded a special 
psychiatric examination and a general 
medical examination with regard to his 
claims concerning fatigue and hair loss 
as chronic disabilities resulting from 
undiagnosed illness.  The entire claims 
folder, to include a complete copy of 
this REMAND must be made available to and 
be reviewed by the examiners prior to 
these examinations.

(a)  The examiners should note and detail 
the veteran's reported symptoms relating 
to his fatigue and hair loss 

(b)  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.

(c)  If there are objective indications 
that the veteran is suffering symptoms of 
fatigue and/or hair loss, the examiner 
should note whether it is at least as 
likely as not that the manifestations are 
attributable to a known diagnostic 
disability or disabilities.  If either of 
the manifestations cannot be attributed 
to a clinically diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
most recent departure from service during 
the Gulf War or that the illness was the 
result of the veteran's abuse of alcohol 
or drugs.

(d)  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiners disagree with 
any medical opinions contained in the 
claims file, the reasons for the 
disagreement should be set forth in 
detail.

3.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If either examination is inadequate for 
any reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

4.  Upon completion of the development 
requested by the Board, and any other 
development deemed warranted by the 
record, the RO should again consider the 
veteran's claims for service connection 
for fatigue and for hair loss, claimed as 
manifestations of an undiagnosed illness, 
in light of all pertinent evidence and 
legal authority.  The RO should clearly 
explain the basis for its determinations, 
addressing all points and concerns noted 
in this REMAND.

5.  If any action taken remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case concerning all 
evidence added to the record since the 
November 1999 supplemental statement of 
the case. The veteran and any 
representative should be given an 
opportunity to respond.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



